Citation Nr: 1522861	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for left hip arthritis.  

2.  Entitlement to a disability rating greater than 10 percent prior to September 6, 2011, and greater than 40 percent thereafter, for residuals of dislocated hip, fractured pelvis, with neuropathy of left sciatic nerve.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969 and from January to March 1991.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted, in pertinent part, service connection for left hip arthritis and assigned a 10 percent rating effective October 2, 2006, and denied entitlement to a disability rating greater than 10 percent for residuals of dislocated hip, fractured pelvis, with neuropathy of left sciatic nerve ("left hip neuropathy").  

In an October 2014 rating decision, the RO assigned an increased 40 percent rating effective September 6, 2011, for left hip neuropathy.  Because this is not the maximum disability rating available, the increased rating claim for left hip neuropathy remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In a November 2014 statement, prior to promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to a higher initial rating for left hip arthritis and an increased rating for left hip neuropathy.    


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to a higher initial rating for left hip arthritis and entitlement to an increased rating for left hip neuropathy have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2014, the Veteran submitted a statement that he wished to withdraw the claims of entitlement to a higher initial rating for left hip arthritis and to an increased rating for left hip neuropathy.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing before the Board.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the claims of entitlement to a higher initial rating for left hip arthritis and to an increased rating for left hip neuropathy and they are dismissed.


ORDER

Entitlement to an initial disability rating greater than 10 percent for left hip arthritis is dismissed.  

Entitlement to a disability rating greater than 10 percent prior to September 6, 2011, and greater than 40 percent thereafter, for residuals of dislocated hip, fractured pelvis, with neuropathy of left sciatic nerve is dismissed.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


